                      EXHIBIT B


                   Rule 2016 Statement




DOCS_LA:333125.5
                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                                            )
In re:                                                                      )   Chapter 11
                                                                            )
RTI HOLDING COMPANY, LLC,1                                                  )   Case No. 20-12456 (JTD)
                                                                            )
                                   Debtors.                                 )
                                                                            )   (Jointly Administered)
                                                                            )

         STATEMENT UNDER RULE 2016 OF THE FEDERAL RULES OF
    BANKRUPTCY PROCEDURE AND SECTION 329 OF THE BANKRUPTCY CODE

                   Cheng Cohen LLC (“Cheng Cohen”), pursuant to Federal Rule of Bankruptcy

Procedure 2016 (the “Bankruptcy Rules”) and section 329 of Title 11 of the United States Code

(the “Bankruptcy Code”), hereby makes this statement in support of the Debtors’ Application

Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of the Federal Rules of

Bankruptcy Procedure, and Local Rule 2014-1 for an Order Authorizing the Retention and



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_LA:333125.5
Employment of Cheng Cohen LLC, as Special Corporate and Franchise Counsel to the Debtors

and Debtors in Possession (the “Application”).2

                   1.       The Debtors have agreed to pay Cheng Cohen for the legal services to be

rendered by its various attorneys and paralegals, and to reimburse Cheng Cohen for its actual and

necessary expenses, in connection with these cases.

                   2.       During the one-year period prior to the commencement of these chapter 11

cases, Cheng Cohen has received $1,180,009.86 from the Debtors for professional fees and

expenses incurred prior to the Petition Date. During the 90 days immediately preceding the

Petition Date, Cheng Cohen received payments totaling $571,832.86 of which $225,000.00 was

received as a retainer for work between June 17, 2020, and the Petition Date with all of the

retainer applied accordingly for professional fees and expenses incurred prior to the Petition

Date. Other than as set forth herein, Cheng Cohen did not receive any payments from the

Debtors during the 90 days immediately preceding the Petition Date. Cheng Cohen is current as

of the Petition Date.

                   3.       Cheng Cohen will seek approval of payment of compensation for post-

petition services upon the filing of appropriate applications for allowance of interim or final

compensation pursuant the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

other applicable orders of this Court.

                   4.       Any retainer held by Cheng Cohen may first be applied by Cheng Cohen

to pay prepetition fees and expenses.



2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.

                                                           2
DOCS_LA:333125.5
                    5.   Cheng Cohen further states that it has neither shared nor agreed to share

(a) any compensation it has received or may receive with another party or person, other than with

the members, of counsel, and associates of Cheng Cohen, or (b) any compensation another

person or party has received or may receive.

Dated: October 15, 2020                                CHENG COHEN LLC


                                                       A~Pgb=c(
                                                       Proposed Special Corporate and Franchise
                                                       Counsel to the Debtors and Debtors in
                                                       Possession




                                                   3
DOCS_LA:333125 .5
